EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Andrew Metrailer (Reg. No. 67,353) on 30 January 2022.
The application has been amended as follows: 
Please amend the following claims:
11. (currently amended) An insulated panel consisting of:
an insulation layer;
a composite insulation material disposed on at least one surface of the insulation layer, wherein the composite insulation material is comprised of a phase change material, wherein the insulation layer is composed of a porous material, wherein the porous material is defined by a plurality of pores located therein, and wherein at least a portion of the phase change material is disposed in the plurality of pores to form the composite insulation material; and
a film disposed on at least one surface of the porous material, wherein the film is configured to seal the at least one surface of the porous material.

17. (currently amended) A method of providing insulation, the method comprising:

an insulation layer;
a composite insulation material disposed on at least one surface of the insulation layer, wherein the composite insulation material is comprised of a phase change material, wherein the insulation layer is composed of a porous material, wherein the porous material is defined by a plurality of pores located therein, and wherein at least a portion of the phase change material is disposed in the plurality of pores to form the composite insulation material; and
a film disposed on at least one surface of the porous material, wherein the film is configured to seal the at least one surface of the porous material;
melting at least a portion of the phase change material in response to the heating; and
reducing heat transmission through the insulated panel from the first side to the second side based on the melting.

21. (currently amended) An insulated panel consisting of:
an insulation layer;
a composite insulation material disposed on at least one surface of the insulation layer, wherein the composite insulation material is comprised of a phase change material, wherein the insulation layer is composed of a porous material, wherein the porous material is defined by a plurality of pores located therein, and wherein at least a portion of the phase change material is disposed in the plurality of pores to form the composite insulation material; and
a film disposed on at least one surface of the porous material, wherein the film is configured to seal the at least one surface of the porous material;


24. (currently amended) An insulated panel comprising:
an insulation layer;
a composite insulation material disposed on at least one surface of the insulation layer, wherein the composite insulation material comprises a phase change material, wherein the the insulation layer is composed of a porous material, wherein the porous material is a biomass-based material defined by a plurality of pores located therein, and wherein at least a portion of the phase change material is disposed in the plurality of pores of the biomass-based material to form the composite insulation material; and
a film disposed on at least one surface of the porous material, wherein the film is configured to seal the at least one surface of the porous material. 

25. (currently amended) The insulated panel of claim 24, wherein the insulation layer is a first insulation layer, and further comprising a second insulation layer, wherein the porous material is disposed between the first insulation layer and the second insulation layer.

27. (currently amended) The insulated panel of claim 24, wherein the porous biomass-based material comprises a material selected from the group consisting of: a porous biomass, a porous natural plant material, a partially delignified lignocellulosic biomass, and combinations thereof.

of claim 24, wherein the phase change material is mixed with a binder within the plurality of pores.

31. (currently amended) The insulated panel of claim 24, wherein the phase change material is mixed with a fire retardant within the plurality of pores.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, an insulated panel having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 8 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635